DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1 and 3-21 are:
Regarding claims 1 and 3-19, the prior art does not teach or fairly suggest in combination with the other claimed limitations a kit for installing a junction box in a recessed configuration with respect to a ceiling, wherein the hanger-bar-rail comprises a hanger-bar-receiver-slot and at least one blocking-flange, wherein both the hanger-bar-receiver-slot and the at least one blocking-flange are elongate being longer than wide, wherein the at least one blocking-flange extends from a lengthwise side of the hanger-bar-receiver-slot and away from the back-plate, wherein the back-plate is closer to the hanger-bar- receiver-slot than to the at least one blocking-flange, wherein the hanger-bar- receiver-slot and the at least one blocking-flange in their elongate direction are substantially parallel with each other, wherein where the at least one blocking- flange extends from the hanger-bar-receiver-slot a support is formed that supports the elongate portion of the hanger-bar when the elongate portion of the hanger-bar is within the hanger-bar-rail; wherein the back-plate comprises a slot that passes entirely through a main-portion of the back-plate, wherein the slot is oriented substantially orthogonal with respect 
Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a kit for installing a junction box in a recessed configuration with respect to a ceiling, the kit comprising: a hanger-bar-to-box-attachment-device that is removably attachable to the junction box and to a hanger-bar; wherein the hanger-bar-to-box-attachment-device comprises a hanger-bar-rail and a back-plate; wherein hanger-bar-rail is a rail configured to slidingly and removably engage and hold an elongate portion of the hanger-bar; wherein a back of the hanger-bar-rail is attached to a front of the back-plate; wherein the back-plate comprises a slot that passes entirely through a main-portion of the back-plate, wherein the slot is oriented substantially orthogonal with respect to a length of the hanger-bar-rail, wherein the slot is configured to receive at least a portion of a bolt; wherein at least a portion of a length of the slot is sized to correspond to a height of the set of height-markings, such that when the hanger-bar-to-box-attachment- device is attached to the junction box, the height-marking selected from the set of height-markings that is just covered by a bottom of the hanger-bar-to-box-attachment-device indicates the particular and predetermined thickness of ceiling that the junction box should be installed with to achieve the recessed configuration of the junction box.
Regarding claim 21, the prior art does not teach or fairly suggest in combination with the other claimed limitations kit for installing a junction box in a recessed configuration with respect to a ceiling, the kit comprising: the junction box, wherein the junction box on an exterior surface comprises a receiving-hole that is configured to 
These limitations are found in claims 1 and 3-21, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service 

June 28, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848